DETAILED ACTION
The present application is a 371 national stage entry of PCT/IB2016/000659.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed February 8, 2021, have been fully considered.
The objection to Claim 16, mailed October 6, 2020, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 19, 21-23, 25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (US 5,711,383).
Claim 14. Terry discloses A method, comprising: during a drilling operation, circulating a drilling fluid in a wellbore penetrating a subterranean formation (Col. 2, lines 10-43); forming a filtercake along the wellbore from the drilling fluid (Col. 4, lines 62-65); encountering one or more fractures in the subterranean formation while drilling (Col. 4, line 62 – Col. 5, line 8); partially sealing the one or more fractures with a portion of the filtercake formed while drilling (Col. 4, line 62 – Col. 5, line 8); and introducing a cement slurry into the one or more fractures to further build the filtercake and seal the one or more fractures (Col. 2, lines 35-43; Col. 4, line 62 – Col. 5, line 8). 
Claim 16. Terry discloses The method of claim 14, wherein the cement slurry remains fluid while being introduced into the wellbore, and further builds the filtercake at the mouth of, and/or at the walls of, the one or more fractures (Col. 2, lines 35-43; Col. 4, line 62 – Col. 5, line 8).  
Claim 19. Terry discloses The method of claim 14, wherein at least one of the fractures is a natural fracture in the subterranean formation (Col. 5, lines 3-8).  

Claim 21. Terry discloses A method, comprising: during a cementing operation, circulating a cement slurry in a wellbore penetrating a subterranean formation (Col. 2, lines 10-43); encountering one or more fractures in the subterranean formation while circulating the cement slurry (Col. 4, line 62 – Col. 5, line 8); at least partially sealing the one or more fractures by forming a filtercake while circulating the cement slurry (Col. 2, lines 35-43; Col. 4, line 62 – Col. 5, line 8).
Claim 22. Terry discloses The method of claim 21, further comprising introducing the cement slurry into the one or more fractures to further seal the one or more fractures (Col. 2, lines 35-43; Col. 4, line 62 – Col. 5, line 8).  
Claim 23. Terry discloses The method of claim 21, wherein the wellbore comprises a casing therein, and wherein the cement slurry circulates through the casing and annulus formed between the casing and the subterranean formation (Col. 5, lines 26-34; Col. 6, lines 14-20).  
Claim 25. Terry discloses The method of claim 21, wherein the cement slurry remains fluid while being introduced into the wellbore, but forms a filtercake at the mouth of, and/or at the walls of, the one or more fractures (Col. 2, lines 35-43; Col. 4, line 62 – Col. 5, line 8).
Claim 28. Terry discloses The method of claim 21, wherein at least one of the fractures is a natural fracture in the subterranean formation (Col. 5, lines 3-8).Page 4 of 6 Docket. No. IS15.0688-US-PCT 
The method of claim 21, further comprising adjusting the cement slurry composition to form the filtercake which at least partially seals the one or more fractures while circulating the cement slurry (Col. 3, line 32 – Col. 4, line 61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 5,711,383) in view of Jamison et al. (US 2014/0209307).
Claim 15. Terry discloses The method of Claim 14.  Terry does not disclose wherein the cement slurry further comprises fibers.  However, Jamison teaches wellbore fluids comprising mineral particles (Abstract; [0016]; [0029]; [0102]) useful in fluid flow control ([0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Jamison further teaches wherein the cement slurry further comprises fibers ([0123] – [0125]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementitious well drilling fluids in Terry, with fibers, as taught by Jamison, in order to bridge a fracture and/or pore spaces and control the flow of fluids between a wellbore and the surrounding subterranean formation, which can be especially important for, interalia, maintaining the 
Claim 24. Terry discloses The method of claim 21.  Terry does not disclose wherein the cement slurry further comprises fibers.  However, Jamison teaches wellbore fluids comprising mineral particles (Abstract; [0016]; [0029]; [0102]) useful in fluid flow control ([0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Jamison further teaches wherein the cement slurry further comprises fibers ([0123] – [0125]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementitious well drilling fluids in Terry, with fibers, as taught by Jamison, in order to bridge a fracture and/or pore spaces and control the flow of fluids between a wellbore and the surrounding subterranean formation, which can be especially important for, interalia, maintaining the proper wellbore pressure, minimizing loss of wellbore fluids into the subterranean formation, and ensuring proper placement of a wellbore fluids ([0139]).

Claims 17, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 5,711,383).
Claim 17. Terry discloses The method of claim 16.  Terry does not explicitly disclose wherein the filtercake built allows wellbore pressure to be maintained up to 20 MPa above a wellbore pressure value when the one or more fractures were encountered.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the wellbore pressure in Terry to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The method of claim 16.  Terry does not explicitly disclose wherein the filtercake bridges the one or more fractures thus allowing wellbore pressure to be maintained at up to 16 MPa above the wellbore pressure value when the one or more fractures were encountered.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the wellbore pressure in Terry to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26. Terry discloses The method of claim 25.   Tang does not explicitly disclose wherein the filtercake and the cement present in the one or more fractures bridge the fracture(s), thus allowing wellbore pressure to be maintained up to 20 MPa above the wellbore pressure value when the one or more fractures were encountered.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the wellbore pressure in Terry to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 5,711,383) in view of Wang (US 2013/0143777).
Claim 18. Terry discloses The method of claim 14.  Terry discloses that the filter cake deposited on the walls of the well bore during drilling fills and plugs zones of lost circulation encountered such as hydrostatic pressure induced fractured zones (Col. 5, lines 3-8), but Terry does not explicitly disclose wherein at least one of the fractures is induced while drilling.  However, Wang teaches a method for substantially sealing at least a portion of a wall of a wellbore (Abstract; [0057] – [0059]), the method wherein at least one of the fractures is induced while drilling ([0010]; [0058]; [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drilling method in Terry by inducing a fracture while drilling, as taught by Wang, in order to consolidate drilling and fracturing operations for efficiency.
Claim 27. Terry discloses The method of claim 21.  Terry discloses that the filter cake deposited on the walls of the well bore during drilling fills and plugs zones of lost circulation encountered such as hydrostatic pressure induced fractured zones (Col. 5, lines 3-8), but Terry does not explicitly disclose wherein at least one of the fractures is induced while circulating the cement.  However, Wang teaches a method for substantially sealing at least a portion of a wall of a wellbore (Abstract; [0057] – [0059]), the method comprising circulating a wellbore fluid, such as a drilling fluid and/or cementing fluid, which may also serve as a sealing fluid with sufficient properties to substantially seal one or more fractures ([0029]; [0039]; [0058] – [0059]; [0125]).  Wang teaches circulating a wellbore fluid as a sealing fluid, and Wang also teaches wherein the method may further include a spacer fluid followed by a cement slurry to strengthen the sealing composition ([0046]; [0125]).  Wang further teaches inducing the fractures during the circulation of the sealing fluid ([0058] – [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementing method in Terry by inducing a fracture while cementing, as taught by Wang, in order to consolidate fracturing and cementing operations for efficiency.




Claims 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0143777) in view of Jamison et al. (US 2014/0209307).
Claim 14. A method, comprising: during a drilling operation, circulating a drilling fluid in a wellbore penetrating a subterranean formation; forming a filtercake along the wellbore from the drilling fluid; encountering one or more fractures in the subterranean formation while drilling; partially sealing the one or more fractures with a portion of the filtercake formed while drilling; and introducing a cement slurry into the one or more fractures to further build the filtercake and seal the one or more fractures.
Wang discloses a method for substantially sealing at least a portion of a wall of a wellbore (Abstract; [0057] – [0059]), the method comprising circulating a wellbore fluid, such as a drilling fluid, which may also serve as a sealing fluid with sufficient properties to substantially seal one or more fractures ([0029]; [0039]; [0058] – [0059]; [0125]).  Wang discloses circulating a wellbore fluid as a sealing fluid, and Wang also discloses wherein the method may further include a spacer fluid followed by a cement slurry to strengthen the sealing composition ([0046]; [0125]). Wang discloses this combination for cementing a casing instead of sealing the one or more fractures.
However, Jamison teaches wellbore fluids comprising mineral particles (Abstract; [0016]; [0029]; [0102]) useful in fluid flow control ([0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Jamison further teaches introducing a first wellbore fluid then introducing a second wellbore fluid, such as a cementing fluid ([0141] – [0143]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the wellbore fluid and cement slurry in Wang to bridge a 
Claim 15. Wang in view of Jamison teach The method of claim 14.  Wang further discloses wherein the cement slurry further comprises fibers ([0038]; [0039]; [0105]).  Jamison also teaches wherein the cement slurry further comprises fibers ([0125]). 
Claim 16. Wang in view of Jamison teach The method of claim 14.  Wang further discloses wherein the cement slurry remains fluid while being introduced into the wellbore, and further builds the filtercake at the mouth of, and/or at the walls of, the one or more fractures ([0039]; [0061] – [0063]).  Jamison also teaches wherein the cement slurry remains fluid while being introduced into the wellbore, and further builds the filtercake at the mouth of, and/or at the walls of, the one or more fractures ([0141]).  
Claim 17. Wang in view of Jamison teach The method of claim 16.  Wang does not explicitly disclose wherein the filtercake built allows wellbore pressure to be maintained up to 20 MPa above a wellbore pressure value when the one or more fractures were encountered.  However, Wang does disclose calculating and optimizing the wellbore pressure in the fracture as well as the spurt loss volume of the sealing fluid ([0070]; [0086]; [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the strength of the seal to maintain the range of the wellbore pressure in the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The method of claim 14.  Wang further discloses wherein at least one of the fractures is induced while drilling ([0010]; [0058]; [0059]).  
Claim 19. Wang in view of Jamison teach The method of claim 14.  Wang further discloses wherein at least one of the fractures is a natural fracture in the subterranean formation ([0058]; [0062]).  
Claim 20. Wang in view of Jamison teach The method of claim 19.  Wang discloses bridging particulates wherein the filtercake bridges the one or more fractures ([0089]), but Wang does not explicitly disclose thus allowing wellbore pressure to be maintained at up to 16 MPa above the wellbore pressure value when the one or more fractures were encountered.Page 3 of 6 Docket. No. IS15.0688-US-PCT Preliminary Amendment However, Wang does disclose calculating and optimizing the wellbore pressure in the fracture as well as the spurt loss volume of the sealing fluid ([0070]; [0086]; [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the strength of the seal to maintain the range of the wellbore pressure in the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 21. A method, comprising: during a cementing operation, circulating a cement slurry in a wellbore penetrating a subterranean formation; encountering one or more fractures in the subterranean formation while circulating the cement slurry; and at least partially sealing the one or more fractures by forming a filtercake while circulating the cement slurry.  
Wang discloses a method for substantially sealing at least a portion of a wall of a wellbore (Abstract; [0057] – [0059]), the method comprising circulating a wellbore fluid, such as a cementing fluid, which may also serve as a sealing fluid with sufficient properties to substantially seal one or more fractures ([0029]; [0039]; [0058] – [0059]).  Jamison teaches wellbore fluids comprising mineral particles 
Claim 22. Wang in view of Jamison teach The method of claim 21.  Wang further discloses further comprising introducing the cement slurry into the one or more fractures to further seal the one or more fractures ([0039]).  
Claim 23. Wang in view of Jamison teach The method of claim 21.  Wang further discloses wherein the wellbore comprises a casing therein ([0124]), and wherein the cement slurry circulates through the casing and annulus formed between the casing and the subterranean formation ([0124]; [0125]; [0128]).  
Claim 24. Wang in view of Jamison teach The method of claim 21.  Wang further discloses wherein the cement slurry further comprises fibers ([0038]; [0039]; [0105]).  Jamison also teaches wherein the cement slurry further comprises fibers ([0125]).
Claim 25. Wang in view of Jamison teach The method of claim 21.  Wang further discloses wherein the cement slurry remains fluid while being introduced into the wellbore, but forms a filtercake at the mouth of, and/or at the walls of, the one or more fractures ([0039]; [0061] – [0063]).  Jamison wherein the cement slurry remains fluid while being introduced into the wellbore, but forms a filtercake at the mouth of, and/or at the walls of, the one or more fractures ([0141]).  
Claim 26. Wang in view of Jamison teach The method of claim 25.   Wang discloses bridging particulates wherein the filtercake and the cement present in the one or more fractures bridge the fracture(s) ([0089]), but Wang does not explicitly disclose thus allowing wellbore pressure to be maintained up to 20 MPa above the wellbore pressure value when the one or more fractures were encountered.  However, Wang does disclose calculating and optimizing the wellbore pressure in the fracture as well as the spurt loss volume of the sealing fluid ([0070]; [0086]; [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the strength of the seal to maintain the range of the wellbore pressure in the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27. Wang in view of Jamison teach The method of claim 21.  Wang further discloses wherein at least one of the fractures is induced while circulating the cement ([0058]; [0059])
Claim 28. Wang in view of Jamison teach The method of claim 21.  Wang further discloses wherein at least one of the fractures is a natural fracture in the subterranean formation ([0058]; [0062]).Page 4 of 6 Docket. No. IS15.0688-US-PCT 
Claim 29. Wang in view of Jamison teach The method of claim 21.  Wang further discloses further comprising adjusting the cement slurry composition to form the filtercake which at least partially seals the one or more fractures while circulating the cement slurry ([0039]; [0059]).


Response to Arguments
Applicant’s arguments with respect to Claim(s) 14-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding Applicant’s arguments concerning the prediction and selection of fracture widths in the subterranean formation, it is noted that the features upon which applicant relies (i.e., fluid design performed by tests on actual formation rock) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674